CLAIMS 1-27 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The specification at page 1, first paragraph is objected to because the parent application data has not been set forth.  Also, the current status of U.S. Application No. 16/817,119 need to be updated to reflect that it has issued as U.S. Patent No. 10,813,924.
	Appropriate correction is required.
	All references cited herein have been cited in parent application SN 16/822,697 and thus, additional copies have not been provided with this Office action.
Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over US2005/0209218 in view of Foley et al. (Expert Rev. Neurotherapeutics 6(9), 1249-1265, 2006) and US 2009/0111846.
US2005/0209218 teaches the combination of an NMDA receptor antagonist with an anti-depressive drug (ADD) for treating major depression, wherein the NMDA receptor antagonist includes dextromethorphan and the ADD includes bupropion (Wellbutrin) (abstract, [0005], [0006], [0036], [0040]). US2005/0209218 further teaches that the NMDA antagonist and the ADD may be admixed in a single composition, these agents are orally delivered as a solid dosage form such as tablets and capsules and the dosage frequency is reduced to once or twice daily dosage, thereby improving patient compliance and adherence. ([0010], [0021], [0045], and [0049]).
US2005/0209218 further teaches that the NMDA receptor antagonist, the ADD, or both agents may be provided in a controlled or extended release form with or without an immediate release component in order to maximize the therapeutic benefit of each, while reducing unwanted side effects associated with each ([0007]). US2005/0209218 further teaches that the NMDA receptor antagonist, the ADD, or both agents may be administered in an amount similar to that typically administered to subjects or the amount of the NMDA receptor antagonist, the ADD, or lower or reduced amounts of both the NMDA receptor antagonist and the ADD are employed in a unit dose relative to the amount of each agent when administered as a monotherapy ([0008]). US2005/0209218 further teaches that the adult dosage of bupropion for the combination therapy is 50-500 mg ([0086]). In addition, it teaches that formulations of combinations are directed to dose optimization or release modification to reduce adverse effects 
While US2005/0209218 teaches the combination of an NMDA receptor antagonist such as dextromethorphan with an anti-depressive drug (ADD) such as bupropion for treating major depression, it does not disclose a specific embodiment of administering a dosage form comprising both dextromethorphan and bupropion in the claimed dosage amounts and ratio of dextromethorphan to bupropion.
Foley et al. teach that a total of 17 years after its introduction, bupropion remains a safe and effective antidepressant, suitable for first-line use and bupropion is a low molecular weight compound (formula weight of HC1 salt = 276.2) (abstract and pl249, col 1, para 1). Foley et al. further teach that bupropion is approved for use in major depressive disorder and seasonal affective disorder and has demonstrated comparable efficacy to other antidepressants in clinical trials and bupropion is also useful in augmenting a partial response to selective serotonin
reuptake inhibitor antidepressants (abstract and p 1257, col 2, para 2). Foley et al. also teach that sustained-release (SR) tablets, available generically and as proprietary Wellbutrin SR™, are available in 100, 150 and 200 mg and are easier for some patients to tolerate at twice daily dosing (pl249, col 2, para 1). In addition, Foley et al. teach that the most recent formulation is an extended-release (XL) tablet available only as proprietary Wellbutrin XL 150 and 300 mg, designed for once-daily administration (pl249, col 2, para 1). Foley et al. further disclose teach that antidepressant therapy should be continued longer than the typical length of a clinical trial as relapses are common upon discontinuation and the survival curve favored bupropion SR over placebo when examining the proportion of those who would relapse, (i.e., require treatment intervention), by the end of the 44 week double-blind study period, (pl257, col 2, last et al. teach that bupropion has inhibitory effects on cytochrome P450-2D6 (CYP2D6) (abstract) and controlled-release formulations are advertised to be better tolerated than the IR tablets (pl252, col 1, last para). 
US 2009/0111846 teaches a method for treating depression administering a combination of dextromethorphan and quinidine once a day or twice a day, wherein the total daily dose for dextromethorphan is about 10 mg or less up to about 200 mg or more dextromethorphan, and preferably from about 15 or 20 mg to about 65, 70, 75, 80, 85, 90, 95, 100, 110, 120, 130, 140, 150, 160, 170, 180, or 190 mg dextromethorphan (abstract, [0022], [0159], [0145], [0147],
[0181] and claim 1 and 9). US 2009/0111846 further teaches that 45 mg dextromethorphan hydrobromide (corresponding to an effective dosage of approximately 33 mg dextromethorphan) is administered and the combination is administered in a unit dosage form configured for administration once a day or twice a day ([0153], claims 4 and 9). US 2009/0111846 teaches that dextromethorphan is an antagonist at N-methyl-D-aspartate (NMDA) receptors and antidepressant-like effects of NMDA receptor antagonists in animal models implicate the glutamate system in depression and mechanism of action of antidepressants ([0059] and [0181]) Additionally, Cytochrome P450 2D6 is the key enzyme that breaks down dextromethorphan to dextrorphan ([0124]). Quinidine is a drug that inhibits the activity of the key enzyme (CYP2D6) that breaks down dextromethorphan, thereby increase the concentration of dextromethorphan in plasma ([0052]). US 2009/0111846 discloses that subjects were administered a combination of DEX/QUI twice daily for 28 consecutive days ([0203] and [0202]). US 2009/0111846 also discloses that the compositions can be prepared in any desired form including tables, powders, capsules (oral solid preparations) ([0154]). Additionally, it teaches that it is generally preferred to incorporate both dextromethorphan and quinidine in a treatment-resistant depression, which includes 10-30% of subjects ([0012] and [0015]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to use a combination comprising bupropion and dextromethorphan for treating major depressive disorder because of the following reasons.
As stated above, both bupropion and dextromethorphan were taught to be useful for treating major depressive disorder (clinical depression) as evidenced by Foley et al. and US 2009/0111846. Also, US2005/0209218 already teaches, motivates and suggests the combinational therapy using MMDA antagonist such as dextromethorphan and an anti-depressive drug such as bupropion in the treatment of depression for maximizing the therapeutic benefit of both drugs. In addition, US 2009/0111846 teaches the combination of dextromethorphan with a CYP2D6 inhibitor in the treatment of depression and bupropion is a known CYP2D6 inhibitor as evidenced by Foley et al. One would have been motivated to do so on the reasonable expectation that coadministration of dextromethorphan with bupropion would provide additive or synergistic response while reducing unwanted side effects associated with each as taught by US2005/0209218. One would have a reasonable expectation of success, as 
With regard to the specific dosage amounts of bupropion and dextromethorphan and the ratio of dextromethorphan to bupropion, the prior art references in combination teach and suggest the ranges of bupropion and dextromethorphan that fall within or overlapping the claimed ranges as stated above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). In addition, US2005/0209218 already teaches and suggests dose optimization of the NMDA receptor antagonist and the ADD for reducing adverse effects associated with separate administration of each agent while maximizing the efficacy. Thus, a person having ordinary skill in the art would be able to optimize the dosage amount of bupropion to use with the dosage of dextromethorphan taught by US 2009/0111846 based on the overlapping dosage range of bupropion taught by Foley et al. (100-200 mg for twice a day administration or 150-300 mg of once a day administration). In addition, it would have been 
With regard to administering schedule and period recited in claims 11-13, Foley et al. teach that in general, patients are started at low initial daily doses for several days and then titrated upward and the SR formulation is given once daily for a week before increasing to twice daily administration (pl249, col 2, last para-pl250, coll, 1st para). Also, Foley et al. teach that antidepressant therapy should be continued longer than the typical length of a clinical trial as relapses are common upon discontinuation and discloses 44 week double-blind study in the treatment of depression. In addition, US 2009/0111846 teaches discloses administration of dextromethorphan in combination with a CYP2D6 inhibitor for at least 28 consecutive days in the treatment of depression. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to start with lower initial daily doses for several days (e.g., once a day for 3-7 days) and then titrate upward and continue the treatment as suggested by the prior art. Those of ordinary skill in the art would have readily optimized co-administration schedule and period for obtaining desired therapeutic outcome as determined by good medical practice, the clinical condition of the individual patient, and patient’s response to the treatment.
As to claims 15-27, the effective treatment of depression is clearly taught in the references and thus, one of ordinary skill in the art would have been imbued with at least a Bristol-Myers Squibb, 246 F.3d at 1376. 
quinidine significantly decreased MADRS score from study baseline to week 10 (more that 10% reduction) (p279, col 2, last para and Fig. 3).
Double Patenting Rejection (Provisional and Non-Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(A)  Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of the following U.S. Patents:
1. 10,105,327 (claims 1-28),
2. 10,548,857 (claims 1-22) and
3. 10,813,924 (claims 1-13).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a method of co-administering a combination of a dextromethorphan with a bupropion in overlapping dosages to a human being suffering from depression such as treatment-resistant depression once or twice a day for at least 8, 30 or 60 consecutive days. Since the same method steps as claimed are recited, the intended results of being more effective than bupropion or dextromethorphan monotherapy and the sign/symptoms of depression would also be expected to be treated/mitigated.  Accordingly, the instant claims would have been obvious over the claims of the patent cited above.
(B)  Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of the following U.S. Patent Nos in view of US2009/0111846:
1.    9,198,905 (claims 1-18);
2.    9,205,083 (claims 1-14);
3.    9,238,032 (claims 1-20);
4.    9,168,234 (claims 1-12);
5.    9,402,844 (claims 1-18);
6.    9,278,095 (claims 1-17) ;
7.    9,314,462 (claims 1-17);
8.    9,375,429 (claims 1-27) ;
9.    9,370,513 (claims 1-28);
10.    9,402,843 (claims 1-18);
11.    9,408,815 (claims 1-30):
12.    9,457,025 (claims 1-30);
13.    9,421,176 (claims 1-19);
14.    9,457,023 (claims 1-25);
15.    9,474,731 (claims 1-29);
16.    9,486,450 (claims 1-30);
17.    9,700,553 (claims 1-30);
18.    9,700,528 (claims 1-27);
19.    9,707,191 (claims 1-30);
20.    9,763932 (claims 1-29);

22.    9,86,7819 (claims 1-29);
23.    9,968,568 (claims 1-30);
24.    10,092,560 (claims 1-24);
25.    10,092,561 (claims 1-29);
26.    10,105,361 (claims 1-29);
27.    10,058,518 (claims 1-27);
28.    10,080,727 (claims 1-22);
29.    10,064,857 (claims 1-30);
30.    10,251,879 (claims 1-29);
31.    10,512,643 (claims 1-11);
32.    10,463,634 (claims 1-20); 
33.    10,596,167 (claims 1-26);
34.    10,894,046 (claims 1-30);
35.    10,874,665 (claims 1-10);
36.    10,874,665 (claims 1-15);
37.    10,799,497 (claims 1-14);
38.    10,786,469 (claims 1-13);
39.    10,881,624 (claims 1-19);
40.    10,806,710 (claims 1-19);
41.    10,881,657 (claims 1-13);
42.    10,780,066 (claims 1-12); and
43.    10,786,496 (claims 1-12).

combination of dextromethorphan with bupropion or its metabolite such as hydroxybupropion, threohydroxybupropion, or erythrohydroxybupropion to a human being once or twice a day for at least 8 consecutive days for increasing the metabolic lifetime of the dextromethorphan or enhancing plasma levels of the dextromethorphan wherein the human being is an extensive metabolizer of dextromethorphan and is in need of treatment with dextromethorphan. The claims of the above patents do not specifically recite that the human being is suffering from major depression However, it was known in the art that an estimated 10 to 30 percent of depressed patients taking an anti-depressant are partially or totally resistant to the treatment and those patients are in need of alternative treatment such as dextromethorphan treatment as evidenced by US2009/0111846 (abstract, [0012], [0015], and [0160]). US2009/0111846 ([0012]) further teach that co-administration of dextromethorphan with cytochrome P450 2D6 inhibitor such as quinidine is an effective treatment for patient suffering from major depression including those unresponsive to antidepressants because the co-administration increases dextromethorphan plasma level and yields more consistent and predictable dextromethorphan concentrations due to the inhibition of the metabolism of dextromethorphan by the cytochrome P450 2D6 inhibitor ([0052], [0065], [0071], and [0073] ). Therefore, one of ordinary skill in the art would have been motivated to use the combination of dextromethorphan and bupropion for treating a human being who has been previously unsuccessfully treated with other antidepressants, thus in need of treatment of dextromethorphan on the reasonable expectation that enhanced plasma level of dextromethorphan achieved by the co-administration with bupropion would also be effective for treating those patients as evidenced by US2009/0111846. 
(C)  Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of allowed, but not patented, 16/822,564.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the copending application are drawn to a method for treating depression or treatment-resistant depression comprising co-administering a combination of dextromethorphan with bupropion in overlapping dosages to a human being once or twice a day for at least 8, 14, 30, or 60 consecutive days. Since the same method steps as claimed are recited, the intended results of being more effective than bupropion or dextromethorphan monotherapy and a reduction/mitigation of depressive signs/symptoms would have been expected to occur. 
Accordingly, the instant claims would have been obvious over the claims of the copending applications cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(D)  Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of 16/246,347 in view of US2009/0111846:
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending applications cited above are drawn to a method of coadministering a combination of dextromethorphan with bupropion or its metabolite such 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Accordingly, for the above reasons, the claims are deemed properly rejected and none of the claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        March 02, 2021